COURT OF APPEALS OF VIRGINIA


              Present: Judges Alston, Chafin and Senior Judge Haley
UNPUBLISHED



              UNITED PARCEL SERVICE, INC. AND
               LIBERTY INSURANCE CORPORATION
                                                                                 MEMORANDUM OPINION*
              v.     Record No. 1908-15-4                                            PER CURIAM
                                                                                     APRIL 5, 2016
              ANITA HALL


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Patricia C. Arrighi; PennStuart, on brief), for appellants.

                               (M. Thomas McWeeny; Koonz, McKenney, Johnson, DePaolis &
                               Lightfoot, L.L.P., on brief), for appellee.


                     United Parcel Service, Inc. and Liberty Insurance Corporation (collectively “employer”)

              appeal a decision of the Workers’ Compensation Commission finding the current treatment for

              the left shoulder of Anita Hall (claimant) was causally related to the compensable work accident.

              Employer contends the “Commission erred when it reversed the finding by the Deputy

              Commissioner and awarded benefits to claimant for a left shoulder injury which was previously

              denied.”

                     We have reviewed the record and the Commission’s opinion and find that this appeal is

              without merit. Accordingly, we affirm for the reasons stated by the Commission in its final

              opinion. See Hall v. United Parcel Serv., VWC File No. VA00000658693 (Nov. 3, 2015). We

              dispense with oral argument and summarily affirm because the facts and legal contentions are




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
adequately presented in the materials before the Court and argument would not aid the decisional

process. See Code § 17.1-403; Rule 5A:27.

                                                                                      Affirmed.




                                              -2-